Citation Nr: 1011147	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
December 1959 (Air Force), May 1960 to April 1964 (Navy), and 
from June 1971 to September 1984 (Coast Guard).  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

The Veteran appeared at a hearing in June 2004 before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing testimony is associated with the claim file and has 
been reviewed.

The Board remanded this claim in November 2005 and March 2009 
so that additional development of the evidence could be 
undertaken.  

The matter of service connection for sinusitis is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  


REMAND

As indicated, this matter was most recently remanded by the 
Board in March 2009 for additional development of the record.  
Unfortunately, the Board finds that the requested action was 
not sufficiently completed as to the claim of service 
connection for sinusitis.  Accordingly, a remand is 
mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).  

Review of the Veteran's service treatment records, 
encompassing multiple periods of service, shows that a 
December 1955 Report of Medical Examination shows that 
clinical evaluation of the Veteran's sinuses was normal.  At 
that time the Veteran denied a history of sinusitis.  See 
December 1955 Report of Medical History.  Similar findings 
were reported in December 1959.  See reports of discharge 
examination and history.  A Report of Medical Examination 
conducted in April 1960 (enlistment) shows that clinical 
evaluation of the Veteran's sinuses was normal.  He also 
denied a history of sinusitis at that time.  Similar findings 
were reported at the time of his April 1964 discharge 
examination.  A Report of Medical Examination dated in June 
1970 (enlistment) includes a notation to sinusitis, reported 
to be controlled by medications, with no complications or 
sequalea.  The Veteran provided a history of sinusitis at 
that time.  A Report of Medical Examination dated in May 1971 
(enlistment) shows normal clinical findings relating to the 
Veteran's sinuses.  He again did not report a history of 
sinus-related problems.  See April 1971 Report of Medical 
History.

Clinical findings reported in the course of an October 1975 
reenlistment examination also showed normal sinuses findings.  
The Veteran did provide a history of sinusitis in October 
1975; see Report of Medical History.  A November 1977 Report 
of Medical History, however, does note complaints of 
sinusitis, and a notation to a surgical drainage procedure 
conducted during the Veteran's childhood.  Examinations 
conducted in May 1971 (enlistment) March 1978 (annual), May 
1979 (overseas/annual) and March 1983 (annual) shows no 
clinical findings relating to sinusitis.  The Veteran did not 
provide a history of sinusitis in the course of his May 1971 
examination, but did report such a history in the course of 
his May 1979 examination.  Clinical findings were normal in 
June 1981 (periodic examination); the Veteran did note a 
history of sinusitis in June 1981.  Sinusitis was neither 
clinically found or complained of in February 1983 (basic 
annual examination).  While in March 1983 on examination 
sinusitis was not clinically shown, the Veteran did complain 
of a history of sinusitis at that time.  A February 1984 
consultation sheet shows a diagnosis of chronic sinusitis.  
The medical record also shows that the Veteran also reported 
undergoing a sinus operation as a child.

A May 1984 X-ray report shows a clinical history of chronic 
sinusitis.  Sinus series findings included a notation of very 
minimal membrane thickening in the left antrum, sinuses 
otherwise negative.  Review of a Report of Medical 
Examination conducted in May 1984 (retirement) shows that 
clinical evaluation of the Veteran's sinuses was normal.  The 
Veteran did report a history of sinusitis in May 1984.  A 
June 1984 health record includes a reference to a sinus film 
which was negative.  

Also of record is the report of a VA respiratory examination 
dated in January 2007 which shows a finding of chronic 
sinusitis.  Additionally, a VA examiner in May 2009 rendered 
a diagnosis of chronic sinusitis based upon X-rays showing 
chronic frontal and maxillary sinusitis.  The examiner also 
noted that the Veteran's severe chronic obstructive pulmonary 
disease and use of oxygen aggravates his sinusitis, but did 
not specify whether the Veteran requires supplemental oxygen 
on account of his sleep apnea, his chronic obstructive 
pulmonary disease, or both.  

In pertinent part, the March 2009 remand ordered that the 
following development occur:

1.	Arrange for a VA physician with 
appropriate expertise to review the 
record and render an opinion.  If 
the examiner finds that a clinical 
examination of the Veteran is 
helpful, the Veteran should be 
scheduled for an examination, to 
include all tests and studies deemed 
helpful by the examiner.  The claims 
file must be made available to the 
examiner and the examiner should 
indicate in his/her report that the 
claims file was reviewed.  The 
examiner should respond to the 
following:

a)  Is there a 50 percent 
probability or greater that the 
Veteran's preexisting sinusitis 
increased in severity during the 
Veteran's active service?
	
b)  If the Veteran's preexisting 
sinusitis increased in severity 
during a period of service, is there 
a 50 percent probability or greater 
that such increase was due to the 
natural progression of the 
disability, or if not, due to 
aggravation of the disability in 
service?

c)  Is there a 50 percent 
probability or greater that 
sinusitis is related to the 
Veteran's service-connected sleep 
apnea?  If so, the examiner should 
indicate whether sinusitis has 
undergone any permanent increase in 
severity due to the service-
connected sleep apnea, and specify 
the degree of increase in severity 
over and above the preexisting base 
line of disability.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.

A rationale for any opinion 
expressed should be provided.

Note:  "Aggravation" of a 
preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying 
condition, as contrasted with 
temporary or intermittent flare- ups 
of symptomatology.

A VA examination was thereafter conducted in May 2009.  
Review of the examination report shows that the examining 
physician's assistant had an opportunity to review the 
Veteran's claims folder.  However, the examiner indicated 
that the Veteran had never undergone sinus surgery, when the 
record shows that he had such surgery in childhood by his own 
report, bringing into question the thoroughness of the 
examiner's review of the claims file, and indeed, his review 
of the Board's remand.  The examination report is also shown 
to have been signed by a contract physician.  However, the 
questions set forth above were not answered.  

Specifically, the examiner commented that, in response to the 
question of whether the Veteran's current sinusitis disorder 
was related to his military service, he could not answer the 
posed question without resorting to speculation.  He added 
that the Veteran had many medical problems, and that he was 
also on oxygen.  The examiner further commented that the 
Veteran's severe COPD (chronic obstructive pulmonary disease) 
aggravated his sinus condition.

In essence, the examiner failed to respond to the medical 
question regarding whether the Veteran's preexisting 
sinusitis increased in severity increased during his active 
service, nor did he respond to the posed query concerning 
whether the Veteran's sinusitis was related to his service-
connected sleep apnea.  

As such, the above-cited medical questions have not been 
answered, and the development ordered has not been 
sufficiently accomplished.  Additional action is therefore 
required.  Stegall.

Accordingly, this matter is REMANDED to the AMC for the 
following action:

1.  The AMC should forward the claims 
folders to an examiner with appropriate 
expertise  After reviewing the claims 
folders, to include the Board's March 
2009 remand, this remand, and the May 
2009 examination report findings, the 
examiner must address the following:

a)  Is there a 50 percent probability or 
greater that the Veteran's preexisting 
sinusitis increased in severity during 
the Veteran's active service?

b)  If the Veteran's preexisting 
sinusitis increased in severity during a 
period of service, is there a 50 percent 
probability or greater that such increase 
was due to the natural progression of the 
disability, or if not, due to aggravation 
of the disability in service?

c)  Is there a 50 percent probability or 
greater that sinusitis is related to the 
Veteran's service-connected sleep apnea?  
If so, the examiner should indicate 
whether sinusitis has undergone any 
permanent increase in severity due to the 
service-connected sleep apnea, and 
specify the degree of increase in 
severity over and above the preexisting 
base line of disability.  A discussion as 
to the relative contributions of the 
Veteran's chronic obstructive pulmonary 
disease and other contributing factors 
would be helpful.  Also, the reason(s) 
for the Veteran's use of oxygen should be 
specified and explained.  The examiner 
should provide the rationale for the 
opinions provided.  If the requested 
opinion(s) cannot be rendered without 
resort to speculation, the examiner 
should so state; however, a complete 
explanation for the reasons an opinion 
cannot be rendered must be included.

Note:  "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare- ups of 
symptomatology.

2.  The AMC should ensure that the 
requested action has been accomplished in 
compliance with this REMAND.  If the 
ordered action has not been undertaken or 
is deficient in any manner, the AMC must 
take appropriate corrective action.

3.  After completion of all indicated 
development, the AMC should readjudicate 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

